DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the movable members visible” which lacks antecedent basis. No “movable members” have been recited, so their scope is unclear and the term lacks antecedent basis. In the context of the claim, it could refer to the “removable” screen, or some other unclaimed “movable member.” Additionally, claim 1 does not appear to require a showing of any movable members, rather this limitation is a statement of capability—if the screen (‘protection’) were removed, then one could see movable members, if there were any. The claim does not require the device to actually contain “movable members”. 
Claim 1 requires the element “a protection that is reversibly detachable” which is indefinite. The element contains no boundary to the structure that may or may not be considered a “protection.” In the specification ([0035-0036]), the protection is specifically outlined as possibly removable and possibly fixed, so there is no indication that the term “protection” has any structural meaning apart from an element capable of protecting something from something else. 
Claim 8 requires “the casing comprises a protective wall”, and depends from claim 5 which requires “the protection, arranged in the head compartment.” Currently it is not clear whether the claim is requiring two distinct elements, or is phrasing and limiting the structure of the same element in slightly different manners. In light of this ambiguity claim 8 is indefinite, since one of ordinary skill would not be able to ascertain whether the claim is limiting the claimed “protection” to now require that it be a “wall” in form, or whether there is a “protection…covers the movable members” (as claim 5) and a “protective wall which separates the …motor from the movable members and the external environment” (claim 8). Similarly claim 5 requires that the protection be “in” the head compartment, where claim 8 requires “a protective wall” to be part of the “casing.” 
While the claims are read in light of the specification, no structure can be imported into the claims where the claims do not require it. Here, the claim language is insolubly indefinite and therefore rejected under 112(b). 

Claim Interpretation
Claim 1 requires, among other things, a “blade” and a “casing,” (claim 1 line 2). The casing must include an upper and lower portion, and the lower portion must include a lower shell and a “screen” and the claim requires the “casing” to include “a protection.” 
	It is believed that applicant intended to claim the “protection” member 50 as shown in the figure 3c of the application, but the claim language does not reflect this. 
	The term “casing” has not been redefined outside its normal meaning, and is therefore understood to mean the outside of something (like a sausage casing is the wrapper for the sausage). See, at least applicant’s specification at [0025] which indicates the “entire casing” to be the “lower shell” the “upper shell” and the “screen.” Examiner cannot change the meaning of the “casing” as set forth in the specification to make something else a part of the casing as now set forth in claim 1. 
Element 50 cannot reasonably be considered a part of the casing, by the specifications own terms, and by the reasonable understanding of the ordinary meaning of the term “casing” (See , for example thefreedictionary.com/casing: “1. An outer cover:”). 
The “protection” as currently set forth is a limitation of the nature of the “screen” and is in no way setting forth a requirement for a second member distinct from the screen. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Peterson (USPGPUB 2020/0189135).

Regarding claim 1, Peterson discloses an electric hair clipper ([0002]) comprising: a blade for trimming (42/44 figure 3) and a casing (22, 20, 18 figure 3), from which the blade projects (as seen in figure 3, inter alia), wherein the casing consists of an upper portion (18 figure 3) and a lower portion (20/22 figure 3) which can be coupled to the upper portion (shown coupled in figures 1-3), and wherein the upper portion comprises an upper shell (18 figure 3) and the lower portion consists of a lower shell (20 figure 3), which coupled to the upper shell defines an inner compartment (see 33 as the boundary to the “inner compartment” in figure 4) and forms a handle portion of the hair clipper (See figure 1), and a screen (22 figure 3), external to the handle portion (22 is clearly distinct from the balance of the shell and handle area meant to be grasped by a user; Figure 1), removable from the lower shell to leave the blade in evidence (figure 3, figure 5; it is noted that the blade is “in evidence” both with the screen 22 in place or removed; this is a broad limitation), wherein the casing comprises a protection (the protection is the screen 22) that is reversibly detachable ( discussed at [0037]-[0039] as having detachable “snap fastener[s]” and “detents” 51) to leave the movable members visible.
As noted above, the claim does not require movable members, only that if there were movable members behind the screen, then removing it would make such members visible.
However, regardless of the indefiniteness and words chosen, the Peterson reference discloses that there are movable members (14 figure 4) such that removing the protection (screen 22, figure 4) would leave the movable members visible. 
See specifically, [0035]: “In use, when access to drive assembly 14 is desired for cleaning, lubrication, or replacement, drive cap 22 can be removed by manually manipulating the cover or drive cap 22 to release snap fasteners 50 located within snap detents 51.”
See further discussion that 14 is “movable members” per se; at [0025] “As illustrated in FIGS. 2-4, …and a movable or translating cutting blade 44 which laterally reciprocates or oscillates …. Cutting blade 44 is coupled to and driven by drive assembly 14, which interconnects cutting blade 44 to a drive motor 54 (FIG. 4).”
Regarding claim 2, Peterson further discloses that the screen (22 figure 4, inter alia) can be coupled to the lower shell through a shape coupling or a snap coupling ( 50, 51, figures 4 and 5, or 48 figure 5 are clearly “shape” or “snap” couplings). See also discussion at [0036-0038] which discusses the coupling being “snap” explicitly. See discussion at [0030] about the connection being removable and resilient: “[0030] Drive cap 22 and lower and upper housings 18 and 20 include resilient structures and/or cavities to secure drive cap 22.  The resilient structures and cavities include protrusions 48, voids 49, snap fasteners 50, snap detents 51, extensions 52, slots 53, recesses 64, projections, and other structures or cavities to resiliently align and connect drive cap 22 in removable assembled relation to outer body 16.”
Regarding claim 4, Peterson further discloses the blade comprises a fixed part (42) , fixed to the upper shell (figure 4, inter alia), and an oscillating part (44, see discussion supra with respect to [0025]); the lower shell ends towards the blade (as seen in figure 4 at 52) with a terminal edge (52 figure 4) and between the terminal edge and the blade a head compartment is made (compartment visible within 22, shown in figure 4 between 52 and 44, as best understood); the hair clipper comprises an electric motor (54 figure 4) housed in the inner compartment (see 54 within 18/33 in figure 4) and movable members (14 is movable members, as discussed above), driven by the electric motor (see [0025]), for moving the oscillating part of the blade (44 driven and oscillated or reciprocated by 14 figure 4, and discussed in [0025] inter alia); and the movable members are at least partly arranged in the head compartment (as seen in figure 4, the tip end of 14 is engaged with the movable blade 44 as seen, and is therefore plainly within the head compartment) and, in a configuration of the hair clipper in which the screen is separated from the lower shell, are visible (clearly, when 22 is removed 14 will be visible and accessible to the user; this is discussed at [0024]: “The retracted position and removal of drive cap 22 enhances access to blade assembly 12 or drive assembly 14 for maintenance and/or cleaning.” If the removing of the screen enables “cleaning” of element 14, then it is contactable, and therefore visible. The visibility is also shown by the position of 22 and 14 shown in figure 4.

Claim(s) 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tringali (US 2008/0250645).

Regarding claim 1, Tringali discloses An electric ([0033]) hair clipper (figures 1 and 2 in particular) comprising: a blade for trimming (52 figure 2, “hair clippers” [0034]) and a casing (14, 26, 50 figure 2), from which the blade projects (see 58 figure 1), wherein the casing consists of an upper portion (50 figure 2) and a lower portion which can be coupled to the upper portion, and wherein the upper portion comprises an upper shell (50 figure 2) and the lower portion consists of a lower shell (14 figure 2, and figure 1), which coupled to the upper shell defines an inner compartment (the space between 14 and 50 is seen at inter alia 38 figure 2, and seen to contain, inter alia motor 42 as shown in figure 2s exploded view) and forms a handle portion of the hair clipper (see figure 1, the exterior of the housing is grasped in use and is therefore a handle portion, per se), and a screen (figure 5a, 26), external to the handle portion, removable from the lower shell to leave the blade in evidence (See 54 figure 5a which shows the removability of the screen, and also figure 1 which shows the location of the blade exposed by the removal of 26), wherein the casing comprises a protection (70 figure 2 is a protection, and is a part of the casing, in the same manner that applicant’s protection may be—which is to say that it surrounds some interior location; note the rejection under 112(b) above).
Tringali further discloses that the “protection” 70 is reversibly detachable ( as seen at figure 8 and figure 2, 70 is removable from 42) to leave the movable members visible (the claim does not require that the movable members are only visible when the protection is removed; merely that it be “reversibly detachable to leave the…members visible”.
As noted above, the claim does not call for movable members, merely the capability of seeing them in an unspecified condition of the removability of the “protection.”
Nonetheless, Tringali discloses movable members which are visible regardless of the presence of lack of “protection” 70, as seen :

    PNG
    media_image1.png
    658
    636
    media_image1.png
    Greyscale

Regarding claim 2, Tringali discloses that the screen (26) can be coupled to the lower shell through a shape coupling or a snap coupling (54 figure 5A is shown as a shape or a snap, per se; additionally, Tringali recites at [0030] that “biased tabs 54 couple the drive cap 26 to the housing 30.  It should be readily apparent to one of skill in the art that the drive cap 26 may be coupled and removed in a number of ways, including, but not limited to, a snap and lock mechanism or other fastening device or method.”).
Regarding claim 4, Tringali further discloses that the blade comprises a fixed part (62 para [0032]), fixed to the upper shell (when mounted, see figure 1), and an oscillating part (66, para [0032]); the lower shell ends towards the blade with a terminal edge (Left side of 14, figure 2, the terminal edge is seen) and between the terminal edge and the blade a head compartment is made (the area normally bounded by 26); the hair clipper comprises an electric motor (42 see figure 2) housed in the inner compartment (figure 2) and movable members (See annotation above, which shows at least two styles of “movable members” within the bounds of the claim language), driven by the electric motor, for moving the oscillating part of the blade (See also [0032] “The motor mechanism 42, in combination with electrical power, drives the blade assembly 58.” In combination with the shown exploded view in figure 2, the members annotated above are clearly movable members as claimed); and the movable members are at least partly arranged in the head compartment ( both interior and exterior movable members are within the bounded area covered normally by screen 26, and are therefore in the “head compartment”) and, in a configuration of the hair clipper in which the screen is separated from the lower shell, are visible (there are multiple configurations, such as when ONLY the 26 is removed, the “exterior” movable members, annotated above are viewable, but there is also a configuration when 26 and 70 are removed, and thereby the inner movable members are shown in that configuration, which meets the claim language as submitted.).
Regarding claim 5, following from the discussion of the elements shown with respect to claim 4, Tringali further discloses that the casing comprises a protection (70, noted above), arranged in the head compartment (as seen in figure 2 and considering the assembled condition of figure 1), which covers the movable members arranged in the head compartment (as seen in figure 2, annotated above, the 70 will cover the “interior” movable members, as claimed); and in a configuration of the hair clipper in which the screen is separated from the lower shell, the protection is visible (considering figure 2, when 26 is removed, it is evident that 70 will be visible).

Regarding at least claims 5 and 8, see protective wall and protection, and movable members as seen below:

    PNG
    media_image2.png
    657
    908
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tringali (as applied to claims 1, 2, 4 above) and further in view of Kakumoto (US 4,426,776).
With respect to claims 5 and 8, Tringali discloses essentially all of the claimed subject matter of the device, apart from minor differences in the nature of the claimed “protection” and “protective wall.” As noted above, Tringali is believed to read on claims 5 and 8 as submitted. 
In the art of electric shavers, it is known that sealing the motor apart from the trimmer can be a useful improvement, since it prevents fouling of the motor, and fouling generally of the elements that are covered or sealed. 
While Tringali discloses a cover screen 26 which covers the mechanism of the drive train generally, and a component to hold in the motor 42 (element 70) this is not the exact arrangement meant to be claimed (See 112(b) supra). 
Nonetheless, it is obvious to place a seal over a moving mechanism to shroud it, and to provide a distinct protective wall to hold a motor. 
Tringali uses 70 to both shroud the motor and hold it in place, though this is not the only known way to mount a motor usefully in a shaver mechanism as discussed with respect to Kakumoto, below. 
Kakumoto, at inter alia figure 8, shows a shaver with an outer stiff/stationary blade or foil (11) and an inner reciprocating blade (4 figure 8) which is mounted on some drive mechanism (15, figure 8, inter alia), and including a motor (1) held in place by a rigid integral wall formed with the casing as seen below:

    PNG
    media_image3.png
    650
    751
    media_image3.png
    Greyscale


Kakumoto discloses the inclusion of the case wall as seen to hold the motor in place inside the case of the housing, and the rubber seal member or “protection” 9 figure 8, disclosed to provide protection against water and debris; at column 1 line 30+, column 2 line 60- column 3 line 7. 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to add to Tringali a protective rubber seal member, such as that disclosed by Kakumoto at 9 in its several embodiments, for the purpose of preventing water or debris from entering the inner chamber of Tringali by the hole present in element 70. 

	In this combination, it should be clear that the shroud 9, when added to Tringali will cover and mount relative to element 70 of Tringali. Element 70 of Tringali is considered to be a protective wall, as required in claim 8, and the shroud 9 will be a “protection” as required in claims 1, 4, and 5. It will cover and shield from view the moving elements within the shroud, in the same manner with respect to Tringali as the shroud 9 is shown to cover and protect moving elements 2, 3, as seen in Kakumoto. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Tringali as applied to claims 1, 2, 4, 5 and 8 above; or Tringali in view of Kakumoto as applied to claims 1, 2, 4, 5 and 8 above, and further in view of Bednar (Bednar US 201000229396)
Tringali does not disclose an electrical socket, connected to the battery, for recharging the battery. Tringali discusses the power supply as follows: “In a further embodiment, the electrical power includes an alternating current (AC) power provided via a corded plug electrically coupled to a wall outlet and/or a direct current (DC) power provided by a battery (e.g., a rechargeable battery disposed in the cavity).”
By this statement Tringali fails to disclose the nature of the “socket” being claimed, but in all other respects, this is a disclosure that it is known to provide recharging batteries to this type of device to the extent that it is not warranted to discuss it further since those of ordinary skill can arrange the charging and batteries essentially however they would like. It is explicit that the charging power system can be “AC” “DC” (from a “rechargeable battery”) or both “and/or” *(supra, Tringali [0033]). 
This is a well-known and common feature in the art of shaving clippers or trimmers, as in Bednar. Bednar discloses a rechargeable hair trimmer (Title) with an electrical socket (port 78, para[0030]), connected to the battery, for recharging the battery (See [0030]: a pair of rechargeable batteries 72 (FIG. 2) are disposed within the handle 12 in electrical communication with the drive motor 70.  The drive assembly 50 (i.e., the appliance 10) can be selectively turned on and off to using an on/off switch 76 mounted on the handle 12 and accessible exterior thereof.  The batteries 72 can be recharged via a port 78”).
In the same field of invention, it would have been obvious to one of ordinary skill in the art to modify the silent configuration of Tringali to include a port to charge the batteries, since the re-chargeability is disclosed and suggested explicitly in Tringali as one of the alternative arrangements, as those features are known in the art (such as Bednar) to improve similar devices, and to provide the self-evident benefit of enabling use without direct coupling to mains power, and permitting recharge rather than disposable batteries—though as seen in [0030] of Bednar, both recharge or disposable batteries are known for this purpose.
















Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103(a) as being obvious over either Tringali as applied to claims 1, 2, 4, 5 and 8 above; or Tringali in view of Kakumoto as applied to claims 1, 2, 4, 5 and 8 above.
Regarding claim 10, Tringali discloses an electric hair clipper according to claim 1, but does not disclose a kit comprising: a plurality of interchangeable screens.
As discussed in the present application, the different screens are provided so as to be a marker of visual differentiation between the tool and other similar tools—that is, the kit provides a way to customize the visual appearance of the electric clipper. 

A first grounds for concluding the duplication is obvious, is seen here:
As noted above, Tringali discloses a removable “screen”, which provides access to the interior. It would have been obvious to duplicate the screen and provide such a duplicate screen, since it would be a back-up part if the first breaks. The screen as configured is a snap in connection, which can break, and thus the provision of a duplicate in Kit provides a common sense benefit. It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977). Here the duplication provides the added benefit of enabling quick replacement of a broken component. 

17.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103(a) as being obvious over either Tringali as applied to claims 1, 2, 4, 5 and 8 above; or Tringali in view of Kakumoto as applied to claims 1, 2, 4, 5 and 8 above, and further in view of St. John (*US 2009/0000039).

Alternatively, a second conception of obviousness for claim 10 is discussed here: the exact concept promoted by applicant is known in the same area—tool identification. St. John (*US 2009/0000039) discloses that where identification is desirable (all personal or handheld tools, for example) it is known “[0061] Inserts 1403 may provide various functions.  For example, in some embodiments, inserts 1403 may be molded from one or more types of plastic or rubber that provide increased grip and/or comfort for a user of a demolition tool.  In some embodiments, inserts 1403 may be made from a material (e.g., plastic, rubber, or other material) that provides impact or shock cushioning for a user's hands.  In some embodiments, a plurality of differentially indicated inserts 1403 may be available for use with a demolition tool so that demolition tools may be distinguished from one another or otherwise customized.  For example, inserts 1403 may be differentially indicated by color, texture, custom text (e.g., "Joe's demolition tool"), or other differential indicator to customize or otherwise distinguish one demolition tool from another.” ([0061]). 
See KSR International v. Teleflex Inc. 550 U.S. ____(2007) slip op at 13, lines 22-34  which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious.” Here the technique of providing custom color indicator in various bits of plastic, so that a tool becomes identifiable would recommend itself to any type of personal property, but especially mass produced hand tools. It would therefore have been obvious to provide a Peterson type hair trimmer kit with replacement screens (and/or replacement other case components) since doing so provides the benefit of user customization, which enables users to customize the visual appearance of their tools, and thus distinguish them on sight from others’ tools.
Response to Arguments

Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Applicant contends that the updated claim language renders the previous 102 rejection over Peterson untenable. The amendment did prevent the continued use of the destruction of a component as evidence of removability, but the anticipation of claims 1, 2, and 4 over Peterson remains, as shown above. 

The amendment changed the scope of the claims, and therefore a different interpretation showing the anticipation of claims 1, 2, 4, 5, 8 was necessary to advance prosecution. 
The arguments against the obviousness rejection of claims 9 and 10 were only to the underlying 102 rejection, and no specific argument was advanced with respect to the propriety of the combinations, only that the underlying independent claim was alleged to be allowable. As set forth above, claims 1, 2, 4, 5, 8 remain anticipated or obvious based on the art of record, so the argument that the allowability of claim 1 results in the allowability of claims 9 and 10 is clearly not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724